Judgment of the City Court of Yonkers unanimously affirmed, with costs. Findings seventh and tenth are stricken out on the ground that they are not supported by the evidence. We are of the opinion that the defendant failed to prove that the assured was attended by a physician for any ailment of consequence during the five years preceding the application, and that no false representation was proven in connection with the answer given to question 18. (Jenkins v. John Hancock Mut. Life Ins. Co., 257 N. Y. 289; Nowak v. Brotherhood of American Yeomen, 249 id. 78, 83.) Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ.